Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed on 11/04/2020 is persuasive and, therefore, the finality of that action is withdrawn and a Notice of Allowance with an Examiner’s Amendment is being included.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Banyas on 3/16/2021.
The application has been amended as follows: 
In the Specification
On Page 4, after Par [0029] inserted:
[0030]	200 refers to a middle member of the metal stud, also known as a web.
[0031]	202 refers to a first flat.
[0032]	204 refers to a second flat.
[0033]	206 refers to a plank
On Page 4, replaced:
[0034]	
[0035]	
[0036]	
[0037]	
[0038]	
[0039]	
[0040]	
0041]
[0042]	
[0043]
[0044]	
[0045]	
[0046]	
[0047]	
[0048]	
[0049]	
On Page 5, replaced:
[0050]
[0051]
[0052]
On Page 5, amended:
In some embodiments, the web may be divided into two or more sections referred to herein as the flat and the plank (206) as shown in FIG. 2. The plank may be located between two opposing sections of the flat, referred to as the first flat (202) and the second flat (204). As shown in FIG. 2, the plank may be located in a first plane which is different from a second plane of the flat (i.e. – the first flat and the second flat). The metal stud may also have a first end (280), a second end (290) opposite the first end, a second side opposite the first side, and at least a third side. The metal stud may also have a fourth side not shown in the drawings. This would be the channel side, which is the channel formed by the web and first and second flange.
On Page 5, replaced:
[0054]
[0055]
On Page 6, replaced:
[0056]
[0057]
[0058]
[0059]
On Page 7, replaced:
[0060]
[0061]
[0062]
[0063]
On Page 8, replaced:
[0064]
[0065]
On Page 8, amended:
[0066]	While the Figures show the indicia (300) arranged on the web, other embodiments may exist. For example embodiments may exist where the indicia are arranged on one or both of the flange(s) starting from the first edge (210) and/or the second edge (220). In other embodiments, the indicia may be arranged on one or both of the flange(s) starting from the edge opposite of the first edge and/or the second edge. In still other embodiments, the indicia may be arranged on one or both of the flange(s) starting from the first edge and/or the second edge, and may extend at least partially onto the web. In yet other embodiments, the indicia may be arranged on at least one of the first flat or the second flat. In still other embodiments, the indicia may be arranged on the plank. One of ordinary skill will also recognize that any combination of the above listed indicia positioning may be possible.
On Page 8, replaced:
[0067]
On Page 9, replaced:
[0068]
[0069]
[0070]
[0071]
[0072]
[0073]
On Page 10, replaced:
[0074]
[0075]
[0076]
[0077]
[0078]
[0079]
[0080]
[0081]
On Page 11, replaced:
[0082]

In the claims
The set of claims filed on 1/4/2021 has been amended as follows:
Claim 1,
A metal construction component (100) having a length (250) and a width (260) comprising:
a first end (280), 
a channel formed by a web (200) having a first flat (202), a second flat (204), and a plank (206) located between the first flat and the second flat with said plank being in a first plane which is different from a second plane of the first flat and the second flat, and said web further having at least a first edge (210), 
a first flange, a second flange, and
at least one of the first flat or the second flat opposite the channel;
with the first indicia comprised of a first plurality of indicium evenly spaced along a first theoretical measurement line (310), 
with the first theoretical measurement line substantially parallel to at least the first edge, and with said first theoretical measurement line beginning from the first end and extending along at least a portion of the length.
Claim 16, canceled
Claim 19,
The metal construction component of claim 1, wherein the at least a portion of the first plurality of indicium are at least about 0.015 inches deep into the metal construction component 
Claim 20,
The metal construction component of claim 6, wherein the at least a portion of the first plurality of indicium are at least about 0.015 inches deep into the metal construction component 
Claim 22,
The metal construction component of claim 1, wherein at least a portion of the first indicia extend onto at least one of the first flange, the second flange, or the plank.

Drawings
3.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: amend Fig 2 to include references numerals 202, 204, 206.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
4.	Upon further consideration of the claims and prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a metal construction component having the structural limitations as recited in the claims and the limitations towards a channel formed by a web having a first flat, a second flat and a plank and indicia on a side of at least one of the first flat or the second flat opposite the channel”.
Although the prior art of record teaches the various pieces that together would form the claimed metal construction component, Examiner believes it would not be obvious to modify the metal construction component to have the structure and the indicia as claimed without relying on hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        3/20/2021